       Case 1:03-cr-00250-CCC Document 1327 Filed 04/20/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:03-CR-250
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
MICHAEL D. FORBES (1),                      :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 20th day of April, 2020, upon consideration of defendant

Michael D. Forbes’ motion (Doc. 1309) for a sentence reduction under Section

404(b) of the First Step Act of 2018, § 404(b), Pub. L. No. 115-391, 132 Stat. 5194,

5222, and for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that Forbes’ motion (Doc. 1309) is DENIED.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
